DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 14 October 2021, has been reviewed and entered.  Claims 1-3, 12, 13, and 16 are amended and claim 6 is canceled, leaving claims 1-5 and 7-16 pending.  This Office Action is a second nonfinal rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The amendments have overcome the 101 and 112 rejections and the rejections are withdrawn.
	The arguments to the art rejections are drawn to newly added subject matter and are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rendered indefinite by recitation, “the tab facilitates dressing the glove to a hand by pulling the tab.”  How does the tab facilitate dressing by pulling the tab?  How does the tab pull the tab?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 10, and 11 of U.S. Patent No. 11,129,427 (hereinafter, “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1, the reference patent claim 1 discloses a glove (glove, claim 1) comprising: a first pocket adapted to accommodate a thumb of a wearer of the glove (thumb pocket, claim 1); a second pocket adapted to accommodate both an index finger and a middle finger of the wearer of the glove (index-finger and middle-finger pocket, claim 1); a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove (ring-finger and little finger pocket, claim 1); and wherein the glove further comprising: a diagonal hemline (diagonal hemline, claim 1) adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer, with a tab extending from the diagonal hemline (extended tab, claim 1).  

As to claim 2, the reference patent discloses the glove of claim 1 wherein the second pocket is used to press one or more buttons on a machine by moving the second pocket with both the index finger and the middle finger (capable of being used).  

As to claim 3, the reference patent claim 10 discloses the glove of claim 1 which is comprised of one or more of following material: 1) a lightweight stretchable anti-static fabric, 2) other lightweight materials, 3) and/or a combination of materials (one or more of following materials: vinyl, polyurethane, paper, felt, fabric, and rubber, claim 10).  

As to claim 4, the reference patent claim 11 discloses the glove of claim 1, wherein the glove is for a left hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 5, the reference patent claim 11 discloses the glove of claim 1, wherein the glove is for a right hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 7, the reference patent claim 6 discloses the glove of claim 1 wherein the tab is in an inverted triangle shape (claim 6).  

As to claim 8, the reference patent claim 2 discloses the glove of claim 1 wherein the tab is in a half circle shape (claim 2).  

As to claim 9, the reference patent claim 3 discloses the glove of claim 1 wherein the tab is in a square shape (claim 3).  

As to claim 10, the reference patent claim 4 discloses the glove of claim 1 wherein the tab is in a rectangle shape (claim 4).  

As to claim 11, the reference patent claim 5 discloses the glove of claim 1 wherein the tab is in a triangle shape (claim 5).  

As to claim 12, the reference patent discloses the glove of claim 1 where the tab facilitates dressing the glove to a hand by pulling the tab (capable of facilitating).  

As to claim 13, the reference patent claim 1 discloses the method of providing a glove for a wearer (glove, claim 1) comprising: providing the glove having 3 pockets comprising a first pocket of the 3 pockets adapted to receive a thumb (thumb pocket, claim 1); a second pocket of the 3 pockets adapted to receive an index finger and a middle finger (index-finger and middle-finger pocket, claim 1); a third pocket of the 3 pockets adapted to receive a ring finger and a little finger (ring-finger and little finger pocket, claim 1); and wherein the glove further comprising a diagonal hemline (diagonal hemline, claim 1) adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer, with a tab extending from the diagonal hemline (extended tab, claim 1).  

As to claim 14, the reference patent claim 11 discloses the method of claim 13 wherein the glove is for a left hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 15, the reference patent claim 11 discloses the method of claim 13 wherein the glove is for a right hand of the wearer (a right hand glove or a left hand glove, claim 11).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 0272384 A) in view of Whitaker (US 0133689 A).

As to claim 1, King discloses a glove (“glove,” title) comprising: a first pocket adapted to accommodate a thumb of a wearer of the glove (see annotated fig below); and wherein the glove further comprising: a diagonal hemline (see annotated fig below) adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer (capable of originating above a wrist bone and 
King does not disclose a second pocket adapted to accommodate both an index finger and a middle finger of the wearer of the glove; a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove.
King does disclose a glove having two pockets and a glove having five pockets, but not a glove having three pockets.  Gloves having one, two, three, four, or five pockets are known in the art.
Whitaker teaches a similar glove (mittens, title) including a second pocket adapted to accommodate both an index finger and a middle finger of the wearer of the glove (“E” in fig 1 and “F” in fig 2); a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove (“F” in fig 1 and “E” in fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a second and third pocket for the purpose of allowing the two fingers to cooperate in keeping one another warm (Whitaker pg 1 col 1 para 2).


    PNG
    media_image1.png
    651
    361
    media_image1.png
    Greyscale


As to claim 2, King as modified discloses the glove of claim 1 wherein the second pocket is used to press one or more buttons on a machine by moving the second pocket with both the index finger and the middle finger (capable of being used).  


Whitaker teaches a combination of materials (col 2 discloses A and B are made of cloth and C and D are made of leather, therefore, the glove is a combination of cloth and leather, which is a combination of materials).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the glove in a combination of materials, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the glove in a combination of materials, for the purpose of providing materials with the desired durability and insulative properties.

As to claim 4, King as modified discloses the glove of claim 1, wherein the glove is for a left hand of the wearer (capable of being for a left hand).  

As to claim 5, King as modified discloses the glove of claim 1, wherein the glove is for a right hand of the wearer (capable of being for a right hand).  

As to claim 7, King as modified discloses the glove of claim 1 wherein the tab is in an inverted triangle shape (King B and E).



As to claim 12, King as modified discloses the glove of claim 1 where the tab facilitates dressing the glove to a hand by pulling the tab (as best understood, capable of facilitating).

As to claim 13, King discloses a method of providing a glove (“glove,” title) for a wearer comprising:
providing the glove having 3 pockets comprising a first pocket of the 3 pockets adapted to receive a thumb (see annotated fig below); and wherein the glove further comprising a diagonal hemline (see annotated fig below) adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer (capable of originating above a wrist bone and crossing downward beyond a wrist, depending on the dimensions of the wearer), with a tab extending from the diagonal hemline (see annotated fig below).
King does not disclose a second pocket of the 3 pockets adapted to receive an index finger and a middle finger; a third pocket of the 3 pockets adapted to receive a ring finger and a little finger.
King does disclose a glove having two pockets and a glove having five pockets, but not a glove having three pockets.  Gloves having one, two, three, four, or five pockets are known in the art.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a second and third pocket for the purpose of allowing the two fingers to cooperate in keeping one another warm (Whitaker pg 1 col 1 para 2).

    PNG
    media_image1.png
    651
    361
    media_image1.png
    Greyscale


As to claim 14, King as modified discloses the method of claim 13 wherein the glove is for a left hand of the wearer (capable of being for a left hand).  



As to claim 16, King as modified discloses the glove of claim 1, wherein the diagonal hemline is adapted to end at a midway between a base of the little finger and the wrist bone for a shorter edge (capable of ending, depending on the dimensions of the wearer).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 0272384 A) in view of Whitaker (US 0133689 A) as applied to claim 1 above, and further in view of Shibahara (US D695462 S).

As to claim 8, King as modified does not disclose the glove of claim 1 wherein the tab is in a half circle shape.
Shibahara teaches a similar glove (glove, title) including a tab extending from the hemline, wherein the tab is in a half circle shape (fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the diagonal hemline of King with a tab that is in a half circle shape, for the purpose of easier donning and doffing, or to protect a portion of the wearer’s arm beyond the hemline.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 0272384 A) in view of Whitaker (US 0133689 A) as applied to claim 1 above, and further in view of Patkov (US 20140289931 A1)

As to claim 9, King does not disclose the glove of claim 1 wherein the tab is in a square shape.
Patkov teaches a similar glove (glove, title) including a tab extending from the hemline (20), wherein the tab is in a nearly square shape (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the diagonal hemline of King with a tab that is in a square shape, for the purpose of easier donning and doffing, or to protect a portion of the wearer’s arm beyond the hemline.

As to claim 10, King does not disclose the glove of claim 1 wherein the tab is in a rectangle shape.  
Patkov teaches a similar glove (glove, title) including a tab extending from the hemline (20), wherein the tab is in a nearly rectangle shape (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the diagonal hemline of King with a tab that is in a rectangle shape, for the purpose of easier donning and doffing, or to protect a portion of the wearer’s arm beyond the hemline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for similar gloves having a diagonal hemline and/ or a tab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732